DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/21 has been entered.

Claim Status
Claims 1-15 are pending.  Examiner acknowledges Applicant’s amendments to claims 1, 2, 5-10, 12 and 15 and canceled claims 16-23.

Response to Amendment
The amendment filed 10/13/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: the amendment of “chiksan member” to “metal hose”.  The original specification, drawings and claims do not speak to, describe or refer to the 
See the first paragraph 35 U.S.C. 112(a) rejection below.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2 and 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

Claims 1, 2 and 5-7 now recite a “first metal hose” and a “second metal hose” rather than first and second chiksan members.  The amendment of “chiksan member” to “metal hose” raises issues of new matter as the disclosure, i.e., the claims, specification and drawings do not previously recite, include or describe the first and second tubular member as “metal hoses”.  This is evidenced by Applicant’s proposed amendments to the specification with regard to “metal hose” now being added to the specification.  Also, the specification as originally filed had previously defined “chiksan” as “includes a column of individual joints welded or segments of pipe threadedly connected together by threaded ends” (see page 2, lines 4-5 of the originally filed specification) and did not describe, speak to or refer to the chiksan as metal hoses.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anonyme Swiss Patent No. 302,253.

With regard to claim 1, and as seen in Figure 6, Anonyme discloses a connector assembly for metal hoses, comprising:
a first metal hose (at 1, 2, 3) including an outer surface (outer surface of 1), an inner surface (inner surface of 1), and a recess (recess in corrugations 7) in said outer surface, said inner surface forming a first bore, said first metal hose having a pin end (end of 3 facing 4) with a first rotational torque transfer profile (profile of 3 at 6);

a connector nut (at 5) interconnecting said first metal hose with said second metal hose to achieve fluid communication between said first bore and said second bore, said connector nut including an outer surface (outer surface of 5), an inner surface (inner surface of 5), an upper section (upper section between 5 and 10), a lower section (lower section between 5 and 4), and a thru hole (hole at 10) in said upper section, said lower section of said connector nut detachably affixed to said connector end of said second metal hose, said upper section of said connector nut operatively retaining said pin end of said first metal hose; and
a holding device (at 10) detachably positioned in said thru hole and said recess to maintain said connector nut in a fixed position relative to said first metal hose (wherein the holding device would be positioned in the thru hole and a recess between the corrugations of 7 as the holding device is screwed in).

With regard to claim 2, and as seen in Figure 6, Anonyme discloses wherein said inner surface of said lower section of said connector nut includes a first set of threads and said outer surface of said connector end of said second metal hose includes a second set of threads, said lower section of said connector nut threadedly affixed to said connector end of said second metal 

With regard to claim 5, and as seen in Figure 6, Anonyme discloses wherein said inner surface of said upper section of said connector nut includes a retaining shoulder and said outer surface of said pin end of said first metal hose includes a beveled shoulder, said retaining shoulder cooperatively engaging said beveled shoulder to operatively retain said pin end of said first metal hose (see Figure 6 below).


    PNG
    media_image1.png
    236
    363
    media_image1.png
    Greyscale


With regard to claim 6, and as seen in Figure 6, Anonyme discloses wherein said outer surface of said pin end of said first metal hose includes one or more seal means forming a pressure seal between said outer surface of said pin end of said first metal hose and said inner surface of said connector end of said second metal hose (see Figure 6 above).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dupal et al U.S. Patent Application Publication No. 2011/0147009 A1.

With regard to claim 1, and as seen in Figure 2, Dupal et al disclose a connector assembly, comprising:
a first element (at 12) including an outer surface (at 20), an inner surface (at 22), and a recess (at 32) in said outer surface, said inner surface forming a first bore, said first element having a pin end (at 18) with a first rotational torque transfer profile (at 42);
a second element (at 14) including an outer surface (at 46) and an inner surface (at 48), said inner surface forming a second bore, said second element having a connector end (at 44) adapted to receive said pin end of said first element within said second bore, wherein said inner surface of said connector end includes a second rotational torque transfer profile (at 58) dimensioned to engage said first rotational torque transfer profile to transfer torque from said first element to said second element;

a holding device (at 76 – see Figure 3) detachably positioned in said thru hole and said recess to maintain said connector nut in a fixed position relative to said first element.
While Dupal et al do not disclose that the connector assembly is for metal hoses, Dupal et al teach that the connector assembly, i.e., drill string, includes a column of individual joints threadably connected together by threaded ends (paragraph 3, lines 1-3) to achieve a connector assembly that does not require high make-up torque (paragraph 1, lines 3-4).  As Dupal et al disclose all of the structure as recited for the connector assembly of the instant application, Dupal et al teach that the connector assembly can include a column of individual joints threadably connected together by threaded ends and the instant application discloses a column of individual joints welded or segments of pipe threadedly connected together by threaded ends, it would have been obvious to substitute metal hoses for the elements as recited in Dupal et al to achieve the predictable result of a connector assembly that does not require high make-up torque.
Because Dupal et al disclose all of the structure as recited for the connector assembly of the instant application and the instant application discloses a column of individual joints welded or segments of pipe threadedly connected together by threaded ends, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 

With regard to claim 2, and as seen in Figure 2, Dupal et al disclose wherein said inner surface (at 62) of said lower section of said connector nut (at 16) includes a first set of threads (at 72) and said outer surface (at 46) of said connector end (at 44) of said second element (at 14) includes a second set of threads (at 56), said lower section (at 66) of said connector nut threadedly affixed to said connector end of said second element via mating engagement of said first set of threads with said second set of threads.

With regard to claim 5, and as seen in Figure 2, Dupal et al disclose wherein said inner surface (at 62) of said upper section (at 64) of said connector nut includes a retaining shoulder (at 68) and said outer surface (at 20) of said pin end (at 18) of said first element (at 12) includes a beveled shoulder (at 24), said retaining shoulder cooperatively engaging said beveled shoulder to operatively retain said pin end of said first element.

With regard to claim 6, and as seen in Figure 2, Dupal et al disclose wherein said outer surface (at 20) of said pin end (at 18) of said first element (at 12) includes one or more seal means (at 38) forming a pressure seal between said outer surface (at 20) of said pin end (at 18) of said first element (at 12) and said inner surface (at 48) of said connector end (at 44) of said second element (at 14).

.

Response to Arguments
Applicant's arguments filed 10/13/21 have been fully considered but they are not persuasive.
With regard to the specification, Applicant argues that the term “metal hose” is supported by the specification.
Examiner disagrees.
Firstly, Applicant should note the 112(a) new matter rejection as set forth above.  The element of a “metal hose” was not a part of the original disclosure and is considered new matter.  Secondly, the specification speaks to the connector nut being formed of metal and not the first and second tubular members (see in particular, page 16, lines 1-7).

With regard to claims 1, 2 and 5-7, Applicant argues that Dupal et al do not disclose the invention of the instant application as Dupal et al disclose drill pipes and the claims now claim metal hoses and that these are distinct from drill pipes.  
Examiner disagrees.
Firstly, Applicant should note the 112(a) new matter rejection as set forth above.  The element of a “metal hose” was not a part of the original disclosure and is considered new matter.  Secondly, with regard to the rejection in view of Dupal et al, see the new rejection above in view of Dupal et al.  

Conclusion
Stone, Humphrey, Ruinnet ‘555, Ruinnet ‘369, Birks, Goransson, KAC Limited and Heaton are being cited to show examples of connector assemblies with first and second tubular members and a connector nut.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679